


109 HR 5772 IH: Military Fallen Heroes Protection Act

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5772
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to prohibit the unauthorized use of names, images, and
		  likenesses of members of the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Military Fallen Heroes Protection Act
			 of 2006.
		2.Prohibition on
			 the unauthorized use of names and images of members of the armed
			 forces
			(a)ProhibitionChapter
			 49 of title 10, United States Code, is amended by adding at the end the
			 following new section:
				
					987.Unauthorized
				use of names and images of members of the armed forces
						(a)ProhibitionExcept
				with the permission of the individual or individuals designated under
				subsection (d), no person may knowingly use the name, image or likeness of a
				protected individual in connection with any merchandise, retail product,
				impersonation, solicitation, commercial, or political activity in a manner
				reasonably calculated to—
							(1)connect the
				protected individual with that individual's service in the armed forces;
				and
							(2)convey the
				impression that such use is approved, endorsed, or authorized by the protected
				individual.
							(b)Authority to
				enjoin violationsWhenever it appears to the Attorney General
				that any person is engaged or is about to engage in an act or practice which
				constitutes or will constitute conduct prohibited by subsection (a), the
				Attorney General may initiate a civil proceeding in a district court of the
				United States to enjoin such act or practice. Such court shall proceed as soon
				as practicable to the hearing and determination of such action and may, at any
				time before final determination, enter such restraining orders or prohibitions,
				or take such other actions as is warranted, to prevent injury to the United
				States or to any person or class of persons for whose protection the action is
				brought.
						(c)Protected
				individualFor purposes of this section, a protected individual
				is any person who—
							(1)is a member of the
				armed forces; or
							(2)was a member of
				the armed forces at any time after April 5, 1917, and, if not living, has a
				surviving spouse, child, parent, grandparent, or sibling.
							(d)Designated
				individual or individuals(1)The individual or
				individuals designated under this subsection, with respect to a protected
				individual—
								(A)is the protected individual, if
				living; and
								(B)otherwise is the living survivor or
				survivors of the protected individual highest on the following list:
									(i)The surviving spouse.
									(ii)The children.
									(iii)The parents.
									(iv)The grandparents.
									(v)The siblings.
									(2)In the case of a protected individual
				for whom more than one individual is designated under clause (ii), (iii), (iv),
				or (v) of paragraph (1)(B), the prohibition under subsection (a) shall apply
				unless permission is obtained from each designated
				individual.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						987.  Unauthorized use of names and images
				of members of the armed
				forces.
					
					.
			
